Citation Nr: 1341150	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a service connection claim for a back disability, to include scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part denied service connection for PTSD, and determined that new and material evidence had not been received to reopen service connection claims for mechanical low back pain and scoliosis.  For the sake of clarity, the Board combined the back claims because they both affect the spine.  The combined issue is reflected on the title page of this decision.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  Additional medical evidence was received along with a waiver of the right to have the RO/Agency of Original Jurisdiction (AOJ) consider it in the first instance.   See 38 C.F.R. § 20.1304 (2013).  

In June 2012, however, the Board received additional evidence, a September 2011 private treatment record relevant to the back claim, from the Veteran without the benefit of a waiver of initial RO consideration.   However, it is not necessary that this evidence be returned to the RO/AOJ for initial consideration because no conceivable prejudice to the Veteran could result from the Board's reopening of service connection for a back disability.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The Board notes further that the Veteran's initial psychiatric claim was specifically for entitlement to service connection for PTSD.  In light of the fact that the Veteran has not yet had a comprehensive psychiatric examination and based on the holding in the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), her claim has been recharacterized as one for an acquired psychiatric disorder, to include PTSD. 

In this decision, as noted, the Board reopens the service connection claim for a back disability.  The reopened, underlying service connection claim, as well as the service connection claim for PTSD, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed July 2001 rating decision issued in the following month, the RO denied service connection for chronic mechanical low back pain, and scoliosis of the lumbar spine.   

2.  In an unappealed March 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied service connection claims for chronic mechanical low back pain and scoliosis.

3.  The evidence received and added to the claims file since the last final rating raises a reasonable possibility of substantiating the service connection claims for a back disability, to include mechanical low back pain and scoliosis.


CONCLUSIONS OF LAW

1.  The RO's July 2001 and March 2007 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include mechanical low back pain and scoliosis.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2001 rating decision (issued to the Veteran in the following month), the RO denied the Veteran's original service connection claims for chronic mechanical low back pain, and scoliosis of the lumbar spine.  The RO determined that the low back strain the Veteran incurred during service had resolved leaving no residual disability based on the absence of any further low back complaints in the STRs, and that ultimately the Veteran's chronic mechanical low back pain alone was not a disability for which compensation may be established.  

In reviewing the evidence submitted since that rating decision, the Board finds that it is both new and material, and when its credibility is presumed, relates to an unestablished element, and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to that extent, the appeal is granted.

REMAND

As alluded to above, a VA examination is necessary to determine the current nature and etiology of any currently diagnosed disability of the spine.  As such, this examination should be scheduled on remand.

The Veteran also asserts that she was sexually assaulted during service which resulted in an acquired psychiatric disability, namely PTSD.  The Veteran should be afforded a VA compensation examination to determine whether she in fact has PTSD, or any other psychiatric disability, and if so, whether it is related to her period of active service.


Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of any current spine disability.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The complete claims folder, to include pertinent evidence in the Virtual VA eFolder, must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must specify that the claims folder has been reviewed. 

In particular, the Board draws the physician's attention to the following: 

(1) An October 1991 chest x-ray report showing evidence of an S-shape scoliosis of the thoracolumbar spine; (2) A February 1993 service treatment record (STR) showing the Veteran's report of back pain and pressure after slipping on soapy water and falling flat on her back, sustaining a thoracic spine strain; (3) A March 1993 STR and consultation sheet showing a recurrence of low back pain; (4) An April 1993 physical therapy note indicating that the Veteran voiced 70 percent improvement; (5) A September 1993 Report of Medical History showing the Veteran's report of having had recurrent back pain; (6) A September 2011 private treatment record from Dr. J.T.P. indicating that the Veteran has a moderate degree of idiopathic thoracolumbar scoliosis and some secondary degenerative changes on the concave side of the curve; (7) Dr. J.T.P's September 2011 statement that the Veteran's military activities certainly can cause some temporary exacerbation of symptoms since the patients with this degree of scoliosis have an increased incidence of low back pain in the general population; (8) The Veteran's April 2012 hearing testimony that she has had back pain during service and ever since service discharge. 

After examining the Veteran and reviewing the entire claims folder, the examiner is asked to respond to the following:

a.  Identify all back disabilities currently shown, to include degenerative disc disease and scoliosis;

b.  Indicate whether the Veteran's scoliosis pre-existed service.  If so, determine whether any preexisting scoliosis is considered a congenital or developmental defect, or is it a congenital or hereditary disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

c.  If the Veteran's scoliosis is a congenital or developmental defect, state whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder;

d.  In contrast, if the Veteran's scoliosis is a congenital or hereditary disease, state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service. If so, is there clear and unmistakable evidence that the condition was not aggravated beyond its natural progression as a result of service?

If the back condition is found to be a hereditary disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service?

e.  For any current back disability that is not congenital or developmental in nature, is at least as likely as not (probability of 50 percent or more) that any such disability was incurred in or aggravated by any incident, disease, or injury during service.

All findings and conclusions should be accompanied by complete rationale.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The complete claims folder, to include pertinent evidence in the Virtual VA eFolder, must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must specify that the claims folder has been reviewed. 

a.  The examiner should elicit from the Veteran specific details concerning her claimed stressors, to include military sexual assault (e.g., dates, locations, persons involved) and note that, in addition to the medical reports, the Veteran's statements have been considered. 

*See VA Form-9 dated in April 2010 in which the Veteran states that because of the alleged sexual assault her evaluation marks during service went down and she was forced to laterally convert to the Aviation Ordinance Rating.

b.  Comment on all acquired psychiatric disorders currently shown.

c.  If the Veteran currently meets the DSM-IV criteria for PTSD, provide an opinion as to the likelihood that the claimed stressor of an in-service sexual assault actually occurred, and if so, whether it is as least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's PTSD is the result of such stressor.  

The examiner should be advised that in assault cases, 38 C.F.R. § 3.304(f)(4) allows VA to take into account the opinion of a medical professional as to the likelihood that a stressor actually occurred based on the available evidence at the time of the event and thereafter, rather than relying only on the provider to determine whether or not a stressor supports a diagnosis of PTSD. 

d.  With respect to any current acquired psychiatric disorder other than PTSD, indicate whether it is at least as likely as not that such acquired psychiatric disorder began in service or is otherwise related to service.

All findings and conclusions should be accompanied by complete rationale.

3.  After the above is completed, readjudicate the service connection claims for a back disability, and an acquired psychiatric disability, to include PTSD.  If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


